                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL and SHAVONNE TONNES,                          CASE NO. C18-0468-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    GOLDEN EAGLE FARMS, LTD; and U.S.
      GOLDEN EAGLE FARMS, LP,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to file over-length
18
     briefs (Dkt. No. 12). Pursuant to the parties’ stipulation, the motion is GRANTED. Plaintiffs
19
     may file a motion for partial summary judgment that is up to 44 pages. Defendant Golden Eagle
20
     Farms, LP, may file a response that is up to 44 pages. Plaintiffs’ reply may be up to 22 pages.
21
     Given the length of the proposed briefing, the parties shall meet and confer to set a briefing
22
     schedule for Plaintiffs’ motion for partial summary judgment that provides additional time for
23
     responses and replies than is required under Local Civil Rule 7(d)(3).
24
            //
25
            //
26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 1
 1        DATED this 11th day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 2
